              Case 2:20-cr-00139-RAJ Document 19 Filed 09/30/20 Page 1 of 2




 1                                                                   HON. RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR20-139-RAJ
10                                                 )
                    Plaintiff,                     )
11                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO CONTINUE TRIAL AND
12                                                 )   PRETRIAL MOTIONS DEADLINE
     JAMES M. JIMICUM,                             )
13                                                 )
                    Defendant.                     )
14                                                 )
15          THE COURT has considered the unopposed motion of the parties to continue

16   the trial date and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER CONTINUING TRIAL DATE AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
       (USA v. Jimicum / CR20-139-RAJ) - 1                                          (206) 553-1100
              Case 2:20-cr-00139-RAJ Document 19 Filed 09/30/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of November 6,
 5   2020 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          IT IS THEREFORE ORDERED that the defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Motions Deadline (Dkt. #17) is GRANTED. The trial
10   date in this matter shall be continued to May 10, 2021. All pretrial motions, including
11   motions in limine, shall be filed no later than April 5, 2021.
12          IT IS FURTHER ORDERED that the period of delay from the date of this order
13   to the new trial date of May 10, 2021, is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv).
15
16          DATED this 30th day of September, 2020.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER CONTINUING TRIAL DATE AND                              1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Jimicum / CR20-139-RAJ) - 2                                       (206) 553-1100
